Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter. The specification, like that of sibling 16/627,739, would appear to have been translated by machine if not for its inconsistencies. Paragraph [0008] is an example (w/Exr’s emphasis):
[0008]	“The technical result is achieved in that in the tubular unit heaters equipment including flange (cover) with threaded holes and bushings, which are rigidly sealed tubular heaters with the conclusions and findings of the tubular electric heater made of electric portable node connections, and protective jacket, which is mounted on the flange from the insights of the tubular heater, offered on the module flange tubular electric heaters, from the insights of tubular electric heaters, set the cylindrical shell, on the upper half of which to perform a through perforation, on the inner surface of the cylindrical shell rigidly fix at least two heat shields with holes for tubular electric heaters, and the diameter of the holes in the heat shields should exceed the outer diameter of the sleeve.”

	The italicized passages include terminological errors which presumably do not appear in the original Russian language text. Syntax is similarly faulty and component names inconsistent throughout the specification. In paragraph [0006], does “the ten unit” refer to the heater assembly as a whole, as in Fig. 1?  
The examiner requests translation by one who is fluent in both languages.
Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
The claims fail to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The examiner will cite a representative subset, and not all, of the claim deficiencies.
	Claim 1, at line 1, “flange (cover)” is ambiguous since cover and flange are not synonyms; at line 2, “heaters with conclusions,” and at line 3, “the insights of the tubular electric heater mistranslated” both contain a significant translation errors; at lines 3-4, “the module flange tubular electric heaters from the insights of tubular electric heaters mounted cylindrical shell” falls short of intelligibility.
	Claim 2, at lines 1-2, recites “the size of the cylindrical shell,” which omits the dimension to which “size” refers.
	Claim 3, at line 3, recites “massive metal bushings,” which is indefinite because “massive” is evidently an inaccurate translation; the bushing is too small to clearly depict in the figures.
	All claims should be rewritten in idiomatic English.
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to at least in part. 
The examiner obtained just the first page of RU 50639 U1, with an apparently complete translation of the description, and SU 928673 B complete, with a translation of the Description (see PTO-892 and attachments). The examiner requests that Applicant affirm this, and provide the full text of RU 50639 U1.
Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Allowable Subject Matter
Claims 1-4 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761
1/27/22